Title: To Thomas Jefferson from Thomas Claxton, 27 August 1801
From: Claxton, Thomas
To: Jefferson, Thomas


Honor’d Sir
City of Washington August 27, 1801.
Some time prior to your departure from this place, I think you informed me that your return would take place about the first of October, which is about a month hence—a space of time not sufficient to have the six Sophas made and forwarded to Monticello before you leave it—As I have concluded they could be of no service during your present visit, and knowing the difficulty of explaining to many mechanics by letter any thing out of their common line, I have thought it advisable to consult you on the propriety of letting the order remain until your return, about which time I have it in contemplation to go to Philadelphia to see some of my Children, when it would be in my power to explain verbally any directions you may be pleased to give—If you should not think proper to let the matter lie, Sir, you will please to inform me by your answer, whether you wish the cushions to be made for one or two Sophas—if each has a cushion, it will be a handsomer piece of furniture in a room, but when two are placed together for the purpose of sleeping on, one cushion covering both, would, perhaps be more convenient—
I have hopes, that in the course of two weeks I shall be able to have every thing completed in the President’s house, (except the grates) which was in hand when you left this—I shall then close the accounts, and get them settled in the Treasury, if possible, before the first of the next month, in order that you may know the exact state of the furnishing fund on your return—
The partition in your bed room is going on, and will be done, it is said in about two weeks

I have a handsome carpet ready to place on the floor as soon as done—The circular room is furnished with its drapery, and carpet, girandols, and chandelier—it looks well indeed, considering that all its furniture is common—The sophas are now in the hands of the Upholsterer, who is deliberate with all his work. As soon as the different mechanics are out of the house, I shall have all put in order as soon as possible—
The walls of the chamber of the house of Representatives are up to the window heads, above which I believe they have to go about 3 feet—
I should be happy to learn, Sir, whether the trunk with the plated ware went safe, and without being defaced, and also how the chairs look, which I think might have arrived
In your letter, Sir, which you did me the honor of writing last, you was pleased to mention some thing about the trouble you had given me—I flatter myself, Sir, that you will believe me when I say, that what you deem trouble I consider as a real pleasure, and that your approbation of my conduct in the little commissions which I have had the honor of executing for you, is a reward the value of which no one can estimate except those who have been so fortunate as to have the honor of a personal intercourse with you
With the most sincere esteem I have the honor to be Sir Your most obt. Svt
Thos Claxton
